Citation Nr: 9919005	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-05 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 13, 1977 to 
August 9, 1977, and from January 2, 1981 to January 12, 1981.

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim of service 
connection for a psychiatric disorder.  In November 1993, the 
veteran requested a personal hearing before a hearing officer 
at the RO.  The requested hearing was conducted in April 
1994.  In February 1995, the hearing officer issued a 
decision denying the claim and the veteran submitted a notice 
of disagreement.  In December 1995, a statement of the case 
was issued and the veteran submitted his substantive appeal.  
A Travel Board hearing was conducted in June 1997.  In 
December 1997, the Board remanded the claim for development.  
The requested development was completed and the case was 
returned to the Board.


FINDINGS OF FACT

1.  The veteran had a personality disorder in service.

2.  There is no competent (medical) evidence of record that 
tends to show the incurrence of a psychiatric disorder during 
service, or the superimposition of a psychiatric disorder 
upon the existing personality disorder during the veteran's 
service. 


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. §§ 3.303(c), 4.127 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical history report dated in 
December 1976 shows that he responded "don't know" when 
asked about nervous trouble.  The veteran complained of 
nervousness in July 1977.  A July 1977 report reflects an 
opinion that the veteran's condition was due to deficiencies 
in emotional, personality and characterological development 
of such a degree as to render him a liability for military 
service.  Separation from service was recommended.  The 
veteran's May 1980 (between periods of service) medical 
history and examination reports contain no references to 
psychiatric disorders.  In January 1981, an examiner observed 
that the veteran was shaking severely, and the circumstances 
of his discharge in 1977 were noted.  It was reported that 
the veteran was to be discharged due to borderline 
personality disorder.  

Records from St. Francis Hospital show that the veteran was 
treated for acute depression in August 1990.  VA treatment 
records reflect a diagnosis of dysthymic personality in 
December 1991.

On psychiatric evaluation of July 1992, the veteran reported 
that his first psychiatric difficulties occurred when he 
entered service in 1977.  It was noted that he was medically 
discharged.  The examiner determined that the veteran had an 
anxiety disorder, and a self-destructive personality.  

Of record is a psychological examination report completed by 
Dr. Arthur Glickstein.  The examination was conducted in 
February 1993.  In that report, Dr. Glickstein concluded that 
the veteran came from a dysfunctional family dominated by 
alcoholism, physical abuse and continued tension and 
conflict.  He was the fifth of six children and the youngest 
brother committed suicide.  Dr. Glickstein pointed out that 
as the youngest, they seemed to be the most vulnerable and 
emotionally impaired.  Dr. Glickstein also noted that the 
veteran has had academic struggles and that the examination 
revealed borderline-defective intellectual functioning.  He 
suffers from low self-esteem and feelings of inadequacy.  He 
prefers being alone because he anticipates criticism and 
rejection by others.  His two successive rejections from 
service did not reassure the veteran of his adequacy and 
competence to be independent.  He wanted to become 
independent, but did not achieve that objective.  He held 
many jobs, but only for short periods of time.  He sought 
help and was attending therapy sessions for highly anxious 
individuals.  Dr. Glickstein discussed treatment options and 
noted that the veteran needed to understand that the anxiety 
came from within.  His prognosis was guarded. 

In an April 1993 report, Dr. Elizabeth A. Warner noted that 
the veteran had been paranoid and depressed since age 18 and 
diagnosed major depression with psychotic features, rule out 
paranoid schizophrenia, and rule out paranoid personality 
disorder.

Treatment records from Manchester Memorial Hospital, dating 
from April 1993 to June 1994, are associated with the claims 
folder.  The April 1993 intake report reflects a diagnosis of 
major depression with psychotic features rule out 
schizophrenia. 

Pursuant to his claim of service connection for a psychiatric 
disorder, a VA examination was conducted in May 1993.  It was 
noted that the service medical records were reviewed.  The 
veteran related that his first panic attack occurred during 
service.  While he was sleeping, someone came in and crashed 
two garbage can lids together.  The loud noise awakened him, 
and he started crying and felt frightened.  The examiner 
diagnosed panic disorder and personality disorder not 
otherwise specified with dependent and schizoid traits. 

In April 1994, the veteran testified that he was fine during 
his first period of service until one morning when someone 
started hitting a drum next to where he was sleeping, and he 
then became panicky, shaky and fearful.  He was taken in for 
treatment and discharged from service.  Between 1977 and 
1992, he was treated at the emergency room of St. Francis 
Hospital in 1989.  Regarding his medical history report of 
July 1977, the veteran did not remember what he reported and 
that he did not recall having any psychiatric problems prior 
to his entry into service. 

Records from Dr. Robert G. Lussier, show that he diagnosed 
the veteran with generalized anxiety disorder, major 
depression, and rule out post-traumatic stress disorder 
(PTSD).  In a December 1995 letter, Dr. Lussier reported that 
he had been treating the veteran on an outpatient basis since 
that January.  He reported diagnoses of major depression and 
post-traumatic stress disorder.  Dr. Lussier reported that 
the veteran faced many stressors as a child and that his 
avoidance and chronic anxiety appeared to have developed 
during his childhood.  Dr. Lussier noted that the veteran 
reported that there was an exacerbation of the anxiety and 
several panic attacks when faced with loud noises or yelling 
by the officers.  Dr. Lussier concluded that those stimuli 
appeared to have exacerbated the veteran's symptoms.  Dr. 
Lussier reported that the veteran suffers from chronically 
depressed mood, intermittent panic attacks, avoidance of 
others and frequent nightmares which interfere with his 
ability to work productively.  Records dated in 1996 show 
that he diagnosed the veteran with major depression and PTSD.  

During his hearing in June 1997, the veteran recounted the 
event regarding being awakened by the banging of a drum.  The 
veteran also testified that about a year after his period of 
service in 1977, he had a panic attack at work.  At that 
time, he had his heart checked out and they told him that it 
was probably had a panic attack.  

VA social work progress notes show that he was seen May 1997, 
as well as in January and March 1998.  In May 1997, the 
examiner diagnosed dysthymia with personality disorder.  It 
was noted that he was in the service in 1977 and could not 
cope due to stress, and that he reenlisted two years later 
but could not cope and was discharged.  In March 1998, he was 
diagnosed with major depression and panic disorder.



Legal Analysis

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998). 

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991).    

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a), (b) (1998).

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Thus, the threshold question is 
whether the veteran has presented evidence of a well-grounded 
claim under 38 U.S.C.A. § 5107(a) for service connection for 
a psychiatric disability.  There must be more than a mere 
allegation; a claimant must submit evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990), 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If he has 
not, his appeal must fail and there is no duty to assist him 
in the development of facts pertinent to that claim.  
38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Presuming the truthfulness of the evidence for the purpose of 
determining whether this claim is well-grounded, the Board 
notes that the record on appeal includes the veteran's 
service and post-service medical records, a May 1993 VA 
examination report, and other evaluation reports.  

The Board finds that the first requirement for a well-
grounded claim has been met.  The evidence of record shows 
that the veteran has been diagnosed with various psychiatric 
disorders.  However, the evidence does not demonstrate that a 
psychiatric disorder was incurred or aggravated during either 
of the veteran's periods of service. 

In this case, the evidence does show that the veteran 
experienced nervousness during each period of service, and 
each time he was found to have a personality disorder.  
Personality disorders are not diseases or injuries for 
compensation purposes, and disability resulting from them may 
not be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998).  The relevant exception is that a mental disorder 
superimposed upon a personality disorder during service may 
be service-connected.  38 C.F.R. § 4.127.  

The post-service medical records reflect ongoing treatment 
for psychiatric disorders, and include opinions that the 
veteran's psychiatric difficulties started during his 
childhood.  Here, the only medical evidence of record that 
addresses the veteran's condition in service is the letter 
from Dr. Lussier.  Dr. Lussier determined that the veteran's 
chronic anxiety and avoidance began during his childhood, and 
further noted that the veteran's military experience appeared 
to have exacerbated his symptoms.  Although Dr. Lussier made 
this comment, there were no further statements suggesting 
that the current disability picture is specifically related 
to that one period of time when the symptoms were 
exacerbated.  Therefore, it is reasonable to conclude that 
Dr. Lussier was commenting on the types of situations that 
exacerbate the veteran's symptoms, and not a superimposition 
of another mental disorder on the personality disorder during 
service.  

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Therefore, the veteran's recollections are 
sufficient to show how he was feeling before, during and 
after service.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The assertions of a lay party on matters of medical causation 
of a disease or disability are not sufficient to make a claim 
well grounded.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the veteran's assertions that a psychiatric 
disorder is related to service do not constitute competent 
medical evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) (West 1991) as the lay evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim is not well grounded, and the Board does not 
have jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  Accordingly, the veteran cannot invoke the 
VA's duty to assist in the development of the claim under 
38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing the 
claims, VA may be obliged under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete the 
application.  This obligation depends on the particular facts 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, the 
RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) (West 
1991) in the December 1995 statement of the case, and 
subsequently issued supplemental statements of the case.  
Furthermore, by this decision, the Board is informing the 
veteran of evidence which is lacking and necessary to make 
this claim as set forth above well-grounded.  There is no 
prejudice to the appellant in denying the claim as not well-
grounded even though the RO decision was on the merits, 
because the "quality of evidence he would need to well 
ground his claim or to reopen it would seem to be...nearly 
the same..."  Edenfield v. Brown, 8 Vet. App. 384 (1995)(en 
banc).  Compare Bernard v. Brown, 4 Vet. App. 384 (1993).  To 
obtain further consideration of the matters on appeal before 
the Board, the veteran may file a claim supported by medical 
evidence connecting his psychiatric disorders to service.  


ORDER

The claim of entitlement to service connection for a 
psychiatric disability is not well grounded, and the appeal 
is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals

 

